 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN JEROME EASLEY,                              No. 2:20-cv-0103-EFB P
12                        Petitioner,
13           v.                                          ORDER
14    TYWANDA STRAIN/HALL, et al.,
15                        Respondents.
16

17          Petitioner is a county inmate without counsel. This action was opened when he filed a

18   document labeled both a “writ of habeas corpus” and a “federal civil complaint.” ECF No. 1 at 1,

19   12, 16. It is unclear whether he intends to proceed with this case as a habeas action pursuant to

20   28 U.S.C. § 2254 or as a civil rights action pursuant to 42 U.S.C. § 1983. Habeas petitions and

21   civil rights complaints provide exclusive vehicles for relief and may not be pursued concurrently

22   in a single action. See Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (holding that if a

23   state prisoner’s claim would not necessarily lead to immediate or speedier release, it may not be

24   brought in habeas corpus but must be brought, if at all, under § 1983).

25          Accordingly, it is hereby ORDERED that:

26          1. The Clerk of the Court is directed to send petitioner the court’s forms for an

27                application for writ of habeas corpus and for a civil rights complaint pursuant to 42

28                U.S.C. § 1983.
 1         2. Petitioner shall file either a petition for writ of habeas corpus or a civil rights
 2             complaint within 30 days of the date of this order.
 3         3. Failure to comply with this order may result in the dismissal of this action.
 4   DATED: January 27, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
